ORDER

PER CURIAM.
Jerry McKee appeals the trial court’s dismissal of his petition for conditional release from Fulton State Hospital. He argues that the trial court erred in finding that he was required to bring his petition through his appointed guardian because the statute governing conditional release allows only the committed person or the head of the facility where the person is committed to file such a petition. We disagree. Because a published opinion would have no precedential value, we affirm by this summary order but have supplied the parties with a memorandum setting forth our reasoning. Rule 84.16(b).